DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,926,153. 
Claim 1 recites a weight stack isolator for positioning under at least a portion of a weight stack of a selectorized machine (see lines 1-2 of claim 1 of the patent), the weight stack isolator comprising: an impact damper having at least one rail void therein configured to receive at least one guide rail of the selectorized machine (see lines 2-6 of claim 1 of the patent), the impact damper being shaped to at least partially surround a section of the at least one guide rail when received in the at least one rail void, to secure the weight stack isolator to the selectorized machine (see lines 8-12 of claim 1 of the patent). Furthermore, the following recited claims can be found in the corresponding claims of the patent:
Claim 2 (see claim 2 of the patent);
Claim 3 (see claim 3 of the patent);
Claim 4 (see claim 4 of the patent);
Claim 5 (see claim 5 of the patent);
Claim 6 (see claim 6 of the patent);
Claim 7 (see claim 7 of the patent);
Claim 8 (see claim 8 of the patent);
Claim 9 (see lines 6-8 of claim 1 of the patent);
Claim 10 (see claim 9 of the patent);
Claim 11 (see the last 5 lines of claim 1 of the patent);
Claim 12 (see claim 10 of the patent);
Claim 13 (see claim 11 of the patent);
Claim 19 (see claim 12 of the patent); and
Claim 20 (see claim 13 of the patent).
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of claims 1-13 and 19-20 are to be found in claims 1-13 of the patent. The difference between claims 1-13 and 19-20 of the application and claims 1-13 of the patent is that claim 1 of the patent combines the features of claims 1, 9, and 11 of the application. Therefore, the claims of the patent include more elements and are more specific than the claims of the application. Thus the invention of claims 1-13 of the patent is in effect a “species” of the “generic” invention of claims 1-13 and 19-20 of the application. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-13 and 19-20 of the application are anticipated by claims 1-13 of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2005/0245369 (Vigiano).
Regarding claim 1, Vigiano discloses a weight stack isolator for positioning under at least a portion of a weight stack of a selectorized machine, the weight stack isolator comprising:
an impact damper 10 (selector weight plate 10 has a cover 20 with damping properties - para 0009, FIGS. 1-5) having at least one rail void 24 therein configured to receive at least one guide rail of the selectorized machine (para 0020, FIGS. 1-5), the impact damper being shaped to at least partially surround a section of the at least one guide rail when received in the at least one rail void, to secure the weight stack isolator to the selectorized machine (para 0020, FIGS. 1-5).
Regarding claim 2, Vigiano teaches the weight stack isolator of claim 1, and further discloses wherein the impact damper 10 comprises a damping layer 30 and an overlying impact layer 20 (selector weight plate 10 includes a weight member 30 and a cover 20, which both can be interpreted to be the damping layer and impact layer, respectively - FIGS. 1-5).
Regarding claim 3, Vigiano teaches the weight stack isolator of claim 2, and further discloses wherein the damping layer 30 and the impact layer 20 have similar footprints (weight member 30 and cover 20 have similar dimensions - FIGS. 1-5).
Regarding claim 8, Vigiano teaches the weight stack isolator of claim 1, and further discloses wherein the impact damper 10 is shaped to completely surround the section of the at least one guide rail when received in the at least one rail void (apertures 24 in the selector weight plate 10 would completely surround a guide rail passing therethrough - para 0020, FIGS. 1-5).
Regarding claim 9, Vigiano teaches the weight stack isolator of claim 1, and further discloses wherein the impact damper 10 further has at least one slit 34 extending from an outer perimeter of the impact damper to the at least one rail void 24 (FIG. 4, para 0023).
Regarding claim 10, Vigiano teaches the weight stack isolator of claim 9, and further discloses wherein the weight stack isolator is configured to be positioned overlying the bottommost weight in the weight stack (any of the weights of a weight stack can be substituted with the selector weight plates 10, thus one selector weight plate 10 can be positioned above the bottommost weight in the weight stack - FIGS. 1-5).
Regarding claim 19, Vigiano teaches the weight stack isolator of claim 1, and further discloses wherein the weight stack isolator has a generally similar footprint to that of the bottommost weight in the weight stack (any of the weights of a weight stack can be substituted with the selector weight plates 10, thus the bottom two weights of the weight stack can be substituted with the selector weight plates 10, both having the same footprint - FIGS. 1-5).
Regarding claim 20, Vigiano teaches the weight stack isolator of claim 1, and further discloses wherein the weight stack isolator has a selector rod void 26 therein extending at least partially therethrough for receiving a selector rod of the selectorized machine (para 0021, FIGS. 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vigiano.
Regarding claims 4-7, Vigiano teaches the weight stack isolator of claim 2, and further discloses the impact layer is formed of elastomeric material (para 0025), but does not explicitly disclose wherein the impact layer is formed of resilient rubber and has a thickness of generally 8 mm (claim 4), wherein the impact layer has a weight of generally 77 kg per 9 m2 (claim 5), wherein the damping layer is formed of a low dynamic modulus elastomer and has a thickness of generally 50 mm (claim 6), wherein the damping layer has a weight of generally 7 kg per 2 m2 and a durometer of generally 10 (claim 7). 
It appears that the selector weight plate of Vigiano would operate equally well with the claimed properties since the selector weight plate is designed to help prevent loud noises that occur when successive weight plates strike one another during the course of an exercise routine (para 0009). Furhter, applicant has not disclosed that the claimed values solve any stated problem(s) or are for any particular purpose, indicating simply that the claimed values are exemplary values (specification, paras 0082-0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the selector weight plate of Vigiano to have the same properties as the claimed properties because they appear to be arbitrary design considerations which fail to patentably distinguish over Vigiano. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vigiano in view of US 6,575,882 (Chen).
Regarding claim 14, Vigiano teaches the weight stack isolator of claim 2, but does not disclose wherein the impact damper is shaped to partially surround the section of the at least one guide rail when received in the at least one rail void, wherein the at least one rail void extends inwardly from an outer perimeter of the impact damper and wherein the at least one rail void is configured to removably receive the at least one guide rail.
Chen teaches weights 28 shaped to partially surround the section of the at least one guide rail 22 when received in at least one rail void 321 (FIGS. 2-3), wherein the at least one rail void 321 extends inwardly from an outer perimeter of the impact damper (FIG. 3) and wherein the at least one rail void 321 is configured to removably receive the at least one guide rail (guide rod 22 is inserted into the round hole 321 via the insertion slot 322 and is capable of being removed from the round hole 321 via the insertion slot 322 - Col 2:18-24, FIGS. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigiano’s invention with the insertion slot(s) as taught by Chen in order to provide a means for easily removing the weights from the guide rods if one of the weights require replacement. 
Regarding claim 15, modified Vigiano teaches the weight stack isolator of claim 14, and Vigiano further discloses wherein the weight stack isolator is configured to be positioned overlying the bottommost weight in the weight stack (any of the weights of a weight stack can be substituted with the selector weight plates 10, thus one selector weight plate 10 can be positioned above the bottommost weight in the weight stack - FIGS. 1-5).

Allowable Subject Matter
Claims 11-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is US 2005/0245369 (Vigiano).
Regarding claim 11, Vigiano teaches the weight stack isolator of claim 9, but fails to disclose a bearing plate underlying the impact damper, the bearing plate having at least one plate void therein extending inwardly from an outer perimeter of the bearing plate in alignment with the at least one slit and the at least one rail void. Claims 12-13 depend from claim 11.
Regarding claim 16, Vigiano teaches the weight stack isolator of claim 14, but fails to disclose a bearing plate underlying the impact damper, the bearing plate having at least one plate void extending inwardly from an outer perimeter of the bearing plate in alignment with the at least one rail void. Claims 17-18 depend from claim 16.
There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigiano’s invention to arrive at either of the claimed inventions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784